 1

 2

 3

 4

 5                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 6                                    AT SEATTLE

 7
         HYDRO-BLOK USA LLC, et al.,
 8                             Plaintiffs,
                 v.
 9
         WEDI CORP.,
10                                                         C15-671 TSZ
                               Defendant,

11               v.                                        MINUTE ORDER
         HYDROBLOK INTERNATIONAL
12       LTD.,
                               Counter-defendant.
13
         WEDI CORP.,
14
                               Plaintiff,
15               v.
16       BRIAN WRIGHT, et al.,
                               Defendants.
17
        The following Minute Order is made by direction of the Court, the Honorable
18 Thomas S. Zilly, United States District Judge:

19         (1)     wedi Corp.’s motion, docket no. 182, for leave to file an over-length
     response to a pending motion for summary judgment is DENIED.
20
           (2)    The parties are DIRECTED to (i) use, in all future filings, the official
21 caption for the case, as set forth in this Minute Order, (ii) reference the parties, in the text
   of their briefs, by their names, rather than as simply plaintiff(s) or defendant(s), which is
22 confusing given the procedural posture of this case, and (iii) avoid to the extent possible
   uncommon, and confusingly similar, acronyms like “SPS,” “SGB,” “HB,” “HBI,” etc.
23

     MINUTE ORDER - 1
 1          (3)   The Clerk is DIRECTED to send a copy of this Minute Order to all counsel
     of record.
 2
            Dated this 2nd day of November, 2018.
 3
                                                    William M. McCool
 4                                                  Clerk

 5                                                  s/Karen Dews
                                                    Deputy Clerk
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

     MINUTE ORDER - 2
